                   Case 20-32021 Document 697 Filed in TXSB on 08/06/20 Page 1 of 3




                                                      Southern District of Texas

                           In re Whiting Oil and Gas Corporation, Case No. 20-32022

                                            JOINTLY ADMINISTERED UNDER

                                       In re Whiting Petroleum, Case No. 20-32021
                                                                                            Court ID (Court use only)_____________

                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives notice pursuant
to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this notice.

Name of Transferee                                                              Name of Transferor
Argo Partners                                                                   CYCLONE DRILLING INC

Name and Address for notices and payments:                                      Court Record Address of Transferor
12 West 37th Street, 9th Floor                                                  (Court Use Only)
New York, NY 10018
Phone:(212) 643-5446
                                                                                Name & Current Address of Transferor
                                                                                CYCLONE DRILLING INC
                                                                                POB 908

                                                                                Gillette,WY 82717
                                                                                Phone:(307) 682-4161
                                                                                Court Claim #
                                                                                Sched F $390,000.00

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matthew V. Binstock, CFA                                               Date: August 6, 2020
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                        ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for Security has been filed in the clerk's office of
this court as evidence of the transfer. Objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection
is timely received by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                   ______________________________
                                                                                   CLERK OF THE COURT
Case 20-32021 Document 697 Filed in TXSB on 08/06/20 Page 2 of 3
Case 20-32021 Document 697 Filed in TXSB on 08/06/20 Page 3 of 3




                               6th       August
